DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of pins formed collinearly with the tubular front body (claim 1; pins clearly shown offset from linear alignment with the handle or other pins) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitation that the plurality of pins are formed collinearly with the tubular front body is not supported by the original application.  As discussed supra, the drawings clearly show the pins to be offset from the handle and from one another.  The term collinear, when applied to 3-dimensional objects is typically (and almost universally applied in mechanical arts) as defining aligned central longitudinal axes.  However, the pins are clearly parallel but offset from the central longitudinal axis of the handle and central axes of one another and the limitation will be treated as such for the sake of their current Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation that the for the sake of their current Office Action.  The limitation that the plurality of pins are formed collinearly with the tubular front body is also considered to be unclear because it would be understood that any of the pins that are collinear with a common object, the handle, would also necessarily be collinear with one another.  However, as discussed supra, the pins are not shown to be collinear with one another or the handle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,772,763) in view of Bergquist et al. (3,290,969) and Nino et al. (9,446,507; with PCT/US2014/021755 filing date of 3/7/2014).

    PNG
    media_image1.png
    268
    292
    media_image1.png
    Greyscale
Johnson discloses a ratchet having a hollow handle (10) comprising a tubular front body (12) affixed to a tubular back body (22), the tubular front body comprising an interior wall, said interior wall comprising teeth (20)extending from the interior wall, a toggle (44) within the handle, a knob (52) that moves the toggle, a plurality of moving structures (46) on an end of the toggle, an actuator (37/38) having fingers (A/C) with obtuse (a), engaging (b) and neutral (c) sides, toes (B) and a head (D) with a post guide (E) formed in the actuator and levers (F; considered to be levers because the surface is located away from the pivotal axis of the actuator such that force applied by balls 46 to move the actuators provides an effective lever for movement) with the actuator being a single unitary part, a plurality of posts (35/36) affixed to a driven member (21) wherein the 
Additionally, regarding the clutch, Nino discloses another similar ratcheting tool and teaches that the ratchet driving mechanism is connected to a clutch for limiting torque applied to a fastener, which is well known in the art for particular applications to prevent damage to a workpiece, damage of the fastener or tool and/or where precise torque is required for proper function.  Therefore, it further would have been obvious to optionally provide a similar toque limiting “clutch” to be driven by the ratcheting mechanism of Johnson, as taught by Nino, for any application that it is desired to prevent damage to a workpiece, damage of the fastener or tool and/or where precise torque is required for proper function, wherein the posts (42) configured as part of the ratcheting mechanism would be affixed to at least a portion of such a clutch to allow the ratcheting mechanism to drive the clutch, which may then convey motion to the driven  member (23) if below the desired torque value. 
Regarding claims 8 and 9, Johnson further discloses that the driven member includes ribs (32/33) that are engaged by a portion (37/38) of each actuator that is positioned opposite the tooth engaging fingers (39/40) when the handle is turned in a direction for driving, wherein the rib portion of the driven member of Johnson will be provided as part of the clutch, as taught by Nino, as discussed supra, such that driving movement of the handle will cause the respective portions of the actuators to engage the teeth of the head and ribs of the clutch as set forth in the claimed.    
Regarding claims 10 and 11, the structure taught by Johnson, having pins in place of the moving structures as taught by Wisbey, would apply a force to the levers of the actuators for .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,772,763) in view of Bergquist et al. (3,290,969) and Nino et al. (9,446,507; with PCT/US2014/021755 filing date of 3/7/2014) as applied to claims 1-2 and further in view of Davidson et al. (2006/0065080).
Johnson discloses the ratchet mechanism as discussed supra, having first and second driving positions, but fails to disclose a third position that does not apply force to the levers.  Davidson discloses another similar ratcheting mechanism, also having pins to apply driving forces to an actuator, teaches first and second positions similar to Johnson, and also having a third “neutral” position that does not provide a driving force to the actuator, allowing a user a free movement to optionally orient the handle in a desired position without driving of the driven portion in either directions.  Therefore, it further would have been obvious to provide a similar third position for the toggle of Johnson, as taught by Davidson, to provide the neutral position to allow for optional orientation of the handle without driving the driven member as desired.

Response to Arguments
Applicant’s arguments, see Remarks and Arguments, filed 28 October 2021, with respect to the rejections of all pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Chen (2010/0229694), Rose (192,018), MacNeill (3,330,316), Lin (6,082,226) and De Carolis et al. (4,466,523) disclose a ratcheting tool having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        17 November 2021